DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to core-shell particle, classified in G03C 1/04.
II. Claims 11-21, drawn to method of making a particle, classified in C23C 16/44.
III. Claims 22 and 23, drawn to a light-selective composition, classified in G03C 		     1/46.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the product cannot be made by the claimed process because the process does not require the specific precursors as required in the product claims.
Inventions II and III are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the product of invention III does not comprise the insulating coating resulted from the process of invention II. 
Inventions I and III are directed to related distinct products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use do not overlap in scope.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Applicant’s Representative, George McGuire, on September 28, 2021, a provisional election was made without traverse to prosecute the invention of group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al (US 2010/0163800) in view of Dong et al (“A Generalized Ligand-Exchange Strategy Enabling Sequential Surface Functionalization of Colloidal Nanocrystals”, J. Am. Chem. Soc. 2011, 133, 998–1006) or NAG et al., Metal-free Inorganic Ligands for Colloidal Nanocrystals, J. Am. Chem. Soc. 2011, 133, 10612–10620).
	Claim 1:  Peng teaches core-shell particle comprising CdSe/ZnS, CdS/ZnS, ZnSe/ZnS (Peng, para 0224) including a dopant in the shell (Peng, 0044-0046 & 0254).  The process of Peng may include surfactant.  Dong and Nag individually teach application of ligand stripping agents in order to obtain surfactant-free core-shell nanoparticles.  In light of Dong or Nag’s teaching, the PHOSITA would have been 
	Claim 2:  The particle size is about 2-5 nm (Figure 16).

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Peng and Dong/Nag as applied to claims 1-2 above, and further in view of Jin et al. (Int. J. Mol. Sci. 2008, 9, 2044-2061).
 	Claims 3-9:  Peng and Dong/Nag teach the claimed invention as discussed above.  Jin teaches core-shell nanoparticles comprising light-emitting composition in the core as well as in the shell, which is CdSeTe/CdS quantum dots (“QDs”) (abstract).  In light of Jin’s teaching, the PHOSITA would have been motivated to modify the core-shell nanoparticles of Peng by incorporating light-emitting composition as taught by Jin in order to enhance the optical properties of the nanoparticles
Claims 9-10: The core-shell QD is coated with an insulating layer
comprising glutathione (Jin page 2047).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511.  The examiner can normally be reached on Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 30, 2021
/HOA (Holly) LE/Primary Examiner, Art Unit 1788